Response to After-Final Arguments
Cont. 7b):
The amendments submitted on 06/28/2021 in an After-Final Response to Claim Objection and 112, second paragraph rejections set forth in the Final Office action has been entered. The Claims Objections and 112, second paragraph rejections set forth in the Final Office action have been withdrawn; however the 103 rejections set forth in Final Rejection mailed on 06/04/2021 are maintained and discussed above in Cont. 12. 

Cont. 12: 
First, Applicant has not filed a new IDS as noted under Remarks, pg. 8. Second, Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive. The information disclosure statement filed 11/09/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. 
With respect to Reference 5 and Reference 4, wherein these references are referred as excepted of a translated foreign office actions is not considered a legible copy of the Reference 5 and Reference 4 itself, see 37 CFR 1.97, 1.98 and MPEP § 609. With respect to Reference 15 and 16, while Applicant asserts the references are not prior art, however the references still require a date of issue of the references on the information disclosure statement.  It has been placed in the application file, but the information referred to therein has not been considered.



Applicant asserts Nielsen in the office action 103 header with a US patent No. 6,026,983, “…US patent No. 6,026,983 does not list “Nielsen” as an inventor, and is not related. It is titled “Combination beverage sleeve and coaster.” Applicant believes the citation was to US patent No. 6,036,983. This reply is based on this belief, and that the rejection was over Lewis in view of US patent No. 6,036,983 (Nielsen) and Prevost, as evidenced by Krishnan…”. 
Applicant is correct on the observation of the typographical error on Nielsen and US patent No. in the 103 header of the Final Office Action; however it is noted the Examiner listed Nielsen in the List of References, mailed on 08/06/2020, the citation is to Nielsen, US patent. No 6,036,983.  

Applicant asserts “…Lewis, paragraph 120, underline emphasis added. Lewis taught one of ordinary skill in the art that a sample must be treated with an organic solvent; i.e., ethanol, in order to recover prolamins. Neither Prevost nor Nielsen teach anything to one of ordinary skill in the art to alter this teaching of Lewis. Indeed, Prevost requires as part of its process the step of “distilling the fermented slurry to separate the ethanol from the whole stillage.” Prevost, claim 1. And Nielsen simply teaches digesting deaminated, proteinaceous substrate with a proteolytic enzyme and one or more unspecific acting endo- and/or exo-peptidases. Nielsen, claim 1. Krishnan is simply an evidentiary reference to establish synonyms for prolamins. None of Prevost, Nielsen or Krishnan strip from Lewis the teaching that ethanol treatment is required to recover prolamins…”. 
Applicant’s remarks have been fully considered but not convincing. The instant claim recites “…method does not use organic solvents…”, wherein Nielsen does not use organic solvents, in other words Nielsen does not add or use organic solvent in method. Nielsen does not use ethanol in the method, but rather the ethanol is a by-product in the method, wherein Nielsen teaches on removing, recovering the ethanol as the by-product in the process (‘267, [0018]-[0019], [0024]. Hence Neilsen does not use ethanol as an organic solvent in the method as Applicant asserted. 
The 103 rejections set forth in the Final Office action are maintained. No claims are allowed.
/HONG T YOO/               Primary Examiner, Art Unit 1792